Hoar, J.
It is difficult to give any sensible construction to the bond declared on. It recites a debt due from the plaintiff to the defendant, secured by a power of sale mortgage; a payment of part of the debt by the proceeds of the sale of the mortgaged premises; payment of the balance due, and of the whole debt; and then the condition of the bond is that the defendant shall “ indemnify and save harmless the plaintiff from all damage, loss or prejudice arising from said note and mortgage and from the sale of the mortgaged estate, and all expenses which may hereafter arise therefrom, and save the plaintiff harmless from any damage that may hereafter arise in consequence of said sale.” In what way the mortgage or sale could prejudice the plaintiff does not appear. The previous payment of his lawful debt *305would not seem to be of itself a legal damage or loss. Perhaps the most sensible construction would be that if the estate was sold for less than its real value, or if the plaintiff could not acquire a good title without paying more than it produced toward payment of his debt, he should recover the difference; but of this we give no opinion. There was no proof at the trial which would raise the question.
As it was not shown that the plaintiff’s possession of the land was disturbed, or that he had been in any way molested by reason of the note and mortgage since the execution of the bond, or that he had been put to any expense, as the mortgage debt was paid, and the claim of the defendant under it discharged on the record, we can see no breach of the condition.

Exceptions overruled.